DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because phrases that can be implied, such as “The present disclosure discloses …”, line 1 of the abstract, and “this embodiment of the present disclosure”, line 10 of the abstract, should be avoided.  Correction is required.  See MPEP § 608.01(b).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cattani (US 5,372,073).
Cattani discloses a rail transport system including a rail having rail parts 11 arranged with an escape passage therebetween, and a rail vehicle including a plurality of compartments 9, 10 sequentially hinged along the length direction of the rail, wherein these compartments form a compartment group of three with only two end compartments 9 connected to bogies 1. The structure of Cattani is considered to include the combination of features of instant claim 1.
Regarding instant claim 2, consider the compartment group of three shown in Fig. 1 of Cattani.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattani (US 5,372,073) in view of European reference (EP 0 728 648).
 	Cattani is applied above.
	The EP reference (Fig. 1) shows a rail vehicle having a plurality of compartments, wherein the compartments whose sequence numbers other than 2 are connected to bogies/trucks. 
	In view of the EP reference, it would have been obvious to one of ordinary skill in the art to construct the rail vehicle of Cattani with more compartments, similar to that taught in the EP reference, for increasing the capacity of transportation, wherein those compartments whose sequence numbers other than 2 are connected to bogies. The structure of Cattani, as modified, is considered to include the combination of features of instant claim 3.
.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattani (US 5,372,073) in view of Koch (US 5,487,555)
 	Cattani is applied above, wherein hinge connection 8 is not shown in details.
	Koch discloses a vehicle hinge connection that is hinged at a lower portion and flexibly connected at an upper portion (Fig. 1), wherein the upper flexible connection provides an advantageous enclosure to enclose the passage between connected parts/compartments of the vehicle.
	In view of Koch, it would have been obvious to one of ordinary skill in the art to rely on the teaching of Koch for the hinge connection construction to achieve expected advantages thereof, and further because Cattani does teach the structural details of the hinge connection. The structure of Cattani, as modified, is considered to include the combination of features of instant claim 5-6.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattani (US 5,372,073) in view of International reference (WO 2011/004331).
 	Cattani is applied above.
	The WO reference discloses a vehicle compartment provided with escape ramp/door 2 that can be open and closed, wherein the escape door has one end pivotally mounted to the compartment, and the second end of the escape ramp/door tilted downward and stretched into an escape passage when the escape door is opened (see Fig. 1 of the WO reference). In view of the WO reference, it would have been .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 8 above and further in view of Santay (US 2009/0090293).
 	Santay discloses an emergency exist including escape port 26 covered by a door on a wall of a transport vehicle. On the other hand, the emergency exist of Santay may comprise a hatch located in the floor of the transport vehicle (para [0009]). In view of Santay, it would have been obvious to one of ordinary skill in the art to further provide an escape hatch with a cover plate/door, similar to that taught by Santay, at a desired location in the floor the vehicle of Cattani such that the escape hatch can be used to enhance passenger safety. The structure of Cattani, as modified, is considered to include the combination of features of instant claim 9.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 8 above and further in view of Reed (US 2,647,677).
Reed discloses retractable ladder 15 to facilitate passengers existing a transport vehicle, wherein the retractable ladder is extendable and retractable by a driving device shown in Fig. 9. In view of Reed, it would have been obvious to one of ordinary skill in the art to further include a retractable ladder powered by a driving device, similar to that .
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattani (US 5,372,073) in view of Henderson (US 2002/0162478).
 	Cattani is applied above.
Henderson discloses an elevated transport rail system including first and second spaced apart rail beams 17, a weight bearing floor in between and connected to rail beams 17 and defining an escape passage (Fig. 1), wherein the weight bearing floor includes connection beams 43 and a plurality of walkway plate structures 45, each of which is configured with perimeter portion having holes 49, 50 and an inner portion with apertures 47 (Fig. 5), wherein the perimeter portion is readable as a support frame and the inner portion is readable as a support plate forming a bottom surface of the escape passage. In view of Henderson, it would have been obvious to one of ordinary skill in the art to construct the transport system of Cattani as an elevated transport system with the rail vehicle of Cattani configured to be supported by an elevated rail system, similar to that taught by Henderson, so as to achieve expected advantages thereof, such as to achieve a more efficient use of ground spaces and to enhance operational safety. The structure of Cattani, as modified, is considered to include the combination of features of instant claim 11-12.
Regarding instant claim 13, consider Fig. 2b of Henderson, wherein the support plate is spaced from rail beam 17. The structure of Cattani, as modified, is considered to include similar features.
.
Claims 1, 11-12, 15-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton (US 2,076,914) in view of Cattani (US 5,372,073) and Henderson (US 2002/0162478).
Newton discloses a rail transport system including an elevated rail system supporting a rail vehicle (Figs. 1-2).
Cattani discloses a rail transport system including a rail vehicle having a plurality of compartments 9, 10 sequentially hinged along the length direction of the rail, wherein these compartments form a compartment group of three with only two end compartments 9 connected to bogies 1. 
Henderson discloses an elevated rail system including an escape passageway between two rail beams (Fig. 1).
In view of Cattani, it would have been obvious to one of ordinary skill in the art to modify the rail vehicle of Newton to include at least three compartments, and wherein only the odd numbers of compartments are supported by bogies/trucks, in a manner similar to that taught by Cattani, to increase passenger carrying capacity and to achieve lower cost because not all compartments are needed to be equipped with bogies/trucks. Further in view of Henderson, it would have been obvious to one of ordinary skill in the art to further provide an escape passageway with a weight bearing floor, similar to that taught by Henderson, in between the two rail beams in the rail system of Newton to 
Regarding instant claim 15, consider Fig. 2 of Newton, wherein upper parts 16 of the first and second rail beams are provide with horizontally anti-dropping edges extending outwardly of the respective rail beams to prevent bogie from being disengage from the rail.
Regarding instant claim 16, the bogie of Newton includes bogie frame 1 having a middle straddle recess (Fig. 2), first and second running wheels 11, 14 pivotally mounted to bogie frame 1 (Figs. 3-4) and fitted on upper surfaces 15 of the rail beams, and driving device 3 mounted to the bogie frame and in between first and second wheels 11, 14 for driving the wheels. 
Regarding instant claims 17-18, consider Fig. 4 of Newton, wherein running wheels 9, 12 and 11, 14, connection shafts 5, 8, and driving devices 3 and 5 are arranged as claimed.
Regarding instant claim 20, consider the structure of Newton, wherein first and second horizontal wheels 17 are arranged claimed.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 17 above, and further in view of Koyama (US 2011/0100253).
Koyama discloses a rail vehicle bogie, wherein driving device 10 is located closer to one of the two wheels of each wheel set to better accommodate coupling 7 and gear box 9 on the output side of the driving device. In view of Koyama, it would have been obvious to one of ordinary skill in the art to adopt a drive arrangement, similar to that .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-11 and 13-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claims 1, 9, 11-14, 16-17 and 19-20 of copending Application No. 16/335,200 in view of Cattani (US 5,372,073). 
The reference claims are directed to a transportation system with a rail vehicle similar to that recited in instant claims. It is noted that the rail vehicle of reference claims is not configured such that the compartment between the two end compartments is configured without a bogie.
Cattani discloses a rail transport system having a rail vehicle including a plurality of compartments 9, 10 sequentially hinged/flexibly connected along the length direction of the rail, wherein these compartments form a compartment group of three with only two end compartments 9 connected to bogies 1. In view of Cattani, it would have been obvious to one of ordinary skill in the art to modify the rail vehicle of the reference claims to include at least three hinged/flexibly connected compartments, and wherein 
This is a provisional nonstatutory double patenting rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janssen (US 4,996,928), Hara (US 6,523,481), Perrott (US 4,702,173), Timan (US 7,823,512), Meyer (US 2,503,120), Bingham (US 3,376,830),  and Deller (US 3,095,828) disclose wheelsets having top load bearing wheels and side stabilizing wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617